DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 6-9, filed 12/7/2021, with respect to claims 1-5 have been fully considered and are persuasive.  Applicant's amendment overcomes the rejection under 35 USC 103(a) in the Office Action mailed on 9/28/2021.
3.	Applicant's amendment filed on 12/7/2021 has been considered and entered for the record. 
4.	This application is in condition for allowance except for the presence of claims 6 and 10-13 directed to invention non-elected without traverse.  Accordingly, claims 10-13 have been cancelled.

Reasons for Allowance
5.	Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art of record fails to anticipate or suggest or render obvious a method for manufacturing an electrode, the method comprising the steps of: preparing an electrode forming composition comprising a catalyst and an ionomer; performing resonant vibratory mixing of the electrode forming composition by applying a low-frequency acoustic energy to the electrode forming composition, such that an amount of a first ionomer coated on a surface of the catalyst with a thickness of 5 nm or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723